It is my view that the majority opinion is in error in failure to apply the rule of law provided by statute, 25 O. S. 1941 § 13:
"Every person who has actual notice of circumstances sufficient to put a prudent man upon inquiry as to a particular fact, and who omits to make such inquiry with reasonable diligence, is deemed to have constructive notice of the fact itself."
The evidence herein discloses that the agents of W.R. Wallace examined and knew with particularity the caveat and advised Mr. W.R. Wallace of it with the suggestion that despite the claim, now sought to be removed as a cloud on title, the purchase was a good gamble.
The rule is well stated in Corpus Juris that:
"From whatever quarter the information may come, it will be sufficient, if it be so definite as to . . . furnish . . . a palpable . . . guide by means of which he may investigate the matter and ascertain the truth." 46 C. J. 548. *Page 36 
In Daniel v. Tolon, 53 Okla. 666, 157 P. 756, 4 A. L. R. 714, this court commented upon the provisions of the statute, supra, found that it was a general rule independent of the statute, and said that the methods by which notice of prior equities may be given, so as to affect subsequent purchasers, are as various as the means by which knowledge or information of any fact may be communicated or by which persons may be led to believe in the existence of such facts.
In Cooper v. Flesner, 24 Okla. 47, 23 L. R. A. (N. S.) 1180, 103 P. 1016, 20 Ann. Cas. 29, it was said that:
"One who purchases land with knowledge of such facts as would put a prudent man upon inquiry, which, if prosecuted with ordinary diligence, would lead to actual notice of rights claimed adversely to his vendor, is guilty of bad faith if he neglects to make such inquiry, and is chargeable with the 'actual notice' he would have received."
In the same case, Williamson v. Brown, 15 N.Y. 354, was quoted with approval in the use of these words:
"So, too, notice to an agent is constructive notice to the principal; and it would not in the least avail the latter to show that the agent had neglected to communicate the fact."
Under the rule stated, W.R. Wallace, being advised, was charged with the knowledge of the details of the risk; these details were made a public record. The adverse claim was then known. It constituted a burden on the title from which the purchaser by this action now seeks to be relieved. By the opinion of the majority he is relieved from the burden and cloud upon title to the land, not by the truth or falsehood of that claim, but under the view that the purchaser should be held innocent of any knowledge of the existence of the adverse interest. I am convinced that this is error.
I am authorized to say that Mr. Justice HURST concurs herein.